Citation Nr: 1121086	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals, head injury, to include cognitive deficit with dementia, currently evaluated as 50 percent disabling from May 9, 2005 to November 4, 2010, and 70 percent disabling from November 5, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served in the Air Force from April 1958 to August 1958, and in the Army from October 1961 to August 1962.  The Veteran also has six years of service with the Texas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent disability evaluation for residuals of a head injury, to include cognitive deficit with dementia.  In March 2007, the RO increased the disability evaluation from 30 to 50 percent, effective May 9, 2005.

On appeal in January 2009, the Board remanded the case for additional development.

In a March 2011 rating decision, the RO increased the evaluation for residuals of a head injury to 70 percent, effective November 5, 2010.


FINDING OF FACT

In a March 2011 statement, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal for an increased evaluation for residuals, head injury, to include cognitive deficit with dementia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a disability rating for residuals, head injury, to include cognitive deficit with dementia, currently evaluated as 50 percent disabling from May 9, 2005 to November 4, 2010, and 70 percent disabling from November 5, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated March 2011, the Veteran stated that he wished to withdraw the issue of an increased evaluation for residuals, head injury, to include cognitive deficit with dementia.  Specifically, he stated that he was satisfied with the 70 percent evaluation and requested that the VA "close out" his appeal.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction and this issue is dismissed.


ORDER

The appeal for an increased evaluation for residuals, head injury, to include cognitive deficit with dementia, currently evaluated as 50 percent disabling from May 9, 2005 to November 4, 2010, and 70 percent disabling from November 5, 2010, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


